DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 19 and 24-26 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Affidavit
The Office appreciates inventor Marchesini’s time, education and experience in the matters pending, including the Declaration filed 10/11/2022, considered, responded to, wherein arguments therein are shown below. 


    PNG
    media_image1.png
    759
    593
    media_image1.png
    Greyscale





In response to the argument based on hindsight, in item 2-5 above, it is recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, however, in this case the examination took into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and therefore does not include knowledge gleaned only from the applicant’s disclosure, which means that the reconstruction provided is proper. 

    PNG
    media_image2.png
    741
    569
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    746
    569
    media_image3.png
    Greyscale

In response to items 6-9 above, Burbidge, the primary teaching provides the use of a liquid food, a solution, for treating swallowing disorders in an individual having the swallowing disorder, wherein the solution, a bolus, comprises one or more food substances, including: beta-glucan and maltodextrin (see 4th and 6th paras. of pg. 8).  

Therefore the teaching indeed provides both of the claimed ingredients for use in a single composition. 
The reference is not required to suggest the combination is used to achieve the same advantage or result discovered by applicant. However, in this case, Burbidge suggest that the composition comprising these two ingredient are used to treat swallowing disorders in an individual having the swallowing disorder, the same reason as applicant.  Burbidge teaches the function of said ingredients are as probiotics for the benefits thereof, to solve the same problem. Applicant may disclose a distinct function for said ingredients, however, a different rationale is permissible based on MPEP 2144.IV.
On the amount, Burbidge does not limit the amount used, as is clear from the claims and throughout, therefore Knight is provided for specificity.
Knight also teaches methods of administering liquid foods (0005) for individuals who seek an additional energy source and for the absorption of water (0025), including for the prevention of dehydration (0005), which encompasses those having problems swallowing.  Said liquid foods, include: beta-glucan and maltodextrin (0040) in amounts that are shown to encompass the claimed ratio. 
The refences does not have to use the term ratio to impart such a thing.
As for the argument of Item 9, above, that this secondary reference does not provide motivation to combine or the importance of using these two ingredients, since the primary teaching already made clear the use of the combination, the secondary reference is not required to provide this.  Knight is provided sole as a teaching of specificity of the claimed amounts of these ingredients, which the reference provides, wherein said ament converts to an encompassing ratio.
  Knight further is clear that at least one embodiment is a liquid (see ref. clm. 6), therefore the argument that the teaching is solely toward tablets is not persuasive.

    PNG
    media_image4.png
    421
    567
    media_image4.png
    Greyscale

As for arguments of items 10-11, since the combination of Burbidge in view of Knight is proper, this is not persuasive.
Further, Applicant's arguments in the affidavit shown above have been fully considered, however, they are not persuasive. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Knight (2013/0045297).
Burbidge: EP 3010355 A1, published 5/27/2016, filed 5/16/2014.

Independent claim 19
Burbidge teaches methods of treating swallowing disorders in an individual having the swallowing disorder (see 1st para. of pg. 3), as claimed.

Administration Viscosity of fluid
Burbidge teaches the method comprises administering to the individual a liquid food composition.

Viscosity of fluid
Burbidge teaches the liquid food has a shear viscosity of less than 50 mPas when measured at a shear rate of 50 s-1 and a relaxation time determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment of more than 10 milliseconds (ms) at a temperature of 20 °C (see 2nd – 3rd paras. of pg. 3).

This teaching anticipates/encompasses the claim of administering a composition comprising a shear viscosity of about 1 mPas to about 200 mPas when measured at a shear rate of 50 s-1 and a relaxation time determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment of about 10 to about 2,000 milliseconds (ms) at a temperature of 20 0C.  
	
Beta-glucan and maltodextrin
Burbidge teaches the solution used to make the liquid composition comprises a combination of one or more ingredients, including: beta-glucan (see 6th para. of pg. 8) and maltodextrin (see 4th and 6th paras. of pg. 8).  

Amount of the maltodextrin and the beta-glucan
Burbidge teaches the use of maltodextrin and beta-glucan, and does not limit the amount used, therefore provides from above zero to below 100 wt% of each, which encompasses the amount claimed: a weight ratio of about 10:1 to about 300:1.
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); 
Also, see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Then, In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges…). 

For more recent cases applying this principle, see:
Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); 
In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); and 
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"). 
Further, note KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").



For specificity, Knight is applied below.
Knight also teaches methods of administering liquid foods (0005).
Knight teaches the liquid food comprises: beta-glucan and maltodextrin (0040).
Knight teaches that the carbohydrate source in the formulation is desirable, particularly for individuals who seek an additional energy source and for the absorption of water (0025), including for the prevention of dehydration (0005), which encompasses those having problems swallowing.

Knight provides multiple embodiments wherein the combined amount of liquid beta-glucan and maltodextrin in the liquid composition is from 0.7 to 20 wt% (ref. clm. 6 and 44), which shows a weight ratio of from at least 0.1:199 to 199:0.1 (0.1 wt% of one to 19.99 wt% of another) which encompasses the claim of about 10:1 to about 300:1, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering making liquid foods comprising a combination of beta-glucan and maltodextrin, as the modified teaching above, to include the specifically required amount of the combination of maltodextrin and beta-glucan, in a weight ratio of about 10:1 to about 300:1, as claimed, because Knight provides benefits to the use of said amounts of carbohydrate, including that they are a source of energy and that they help with the absorption of water for the prevention of dehydration.



Dependent claims
As for claim 24, as discussed above, Burbidge teaches the composition is a liquid, as claimed.

As for claim 25, Burbidge teaches the use of maltodextrin (see 4th and 6th paras. of pg. 8) and does not limit the dextrose equivalent, therefore is open to any DE, which includes a DE of 20, as claimed.

As for claim 26, Burbidge teaches the composition comprises at least one of a sucrose or lactose (see 4th paras. of pg. 8).  

Claim 25 is also rejected under 35 U.S.C. 103 as being unpatentable over Burbidge in view of Knight (2013/0045297), as applied to claims 19 and 24-26 above, further in view of Takeiti.
Takeiti: MORPHOLOGICAL AND PHYSICOCHEMICAL CHARACTERIZATION OF COMMERCIAL MALTODEXTRINS WITH DIFFERENT DEGREES OF DEXTROSE-EQUIVALENT; International Journal of Food Properties, 13: 411–425, 2010. 

As for claim 25, Burbidge teaches the composition comprises maltodextrin (see 4th paras. of pg. 8) in combination with starches and gums (3rd para. from the bottom of pg. 7), however does not discuss the DE of the maltodextrin used.
Dextrose Equivalent (DE) is known to be a value that provides an average degree of polymerization for starch sugars. 



Takeiti also teaches methods of making beverages comprising maltodextrin and further provides the use types having a DE of 20 for the physico-chemical properties they provide (see 1st - 2nd full paras. of pg. 412).
Takeiti teaches that the molecular weight of the maltodextrin is dependent on its instant characteristics, including: wetting and dissolution (see the Conclusion), and points to DE values encompassing a DE of 20 (samples B2 and B4 of Table 1) which exhibit these properties.  
Therefore, one of skill would select maltodextrin having a DE of 20 based on its desirable functionality.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making compositions for beverages comprising maltodextrin, starches and gums, as the modified teaching above, to include the specifically claimed type of maltodextrin, DE 20, as claimed, because: 1) Takeiti illustrates that the art finds maltodextrin DE 20 as being suitable for similar intended uses, including methods of making compositions for beverages comprising maltodextrin, starches and gums (see MPEP 2144.07) which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and 2) Takeiti teaches that maltodextrin having an encompassing DE has beneficial instant characteristics, including: wetting and dissolution (see the Conclusion).


Response to Arguments
It is asserted, that In response, no amendment has been made. However, a Listing of Claims is submitted for the convenience of the Patent Office. For at least the reasons set forth below and in the Declaration, Applicant respectfully requests that the obviousness rejection be reconsidered and withdrawn. 
In the Office Action, Claims 19 and 24-26 are rejected under 35 U.S.C. § 103 as allegedly unpatentable over EP3010355A1 to Burbidge ("Burbidge") in view of U.S. Patent Application Publication No. 2013/0045297 to Knight ("Knight"). See Office Action, pages 3-8. Claim 25 is also rejected under 35 U.S.C. §103 as allegedly being unpatentable over Burbidge in view of Knight, further in view of Morphological And Physicochemical Characterization Of Commercial Maltodextrins With Different Degrees Of Dextrose-Equivalent; International Journal of Food Properties, 13: 411-425, 2010 to Takeiti ("Takeiti"). See Office Action, pages 8-9. The Advisory Action maintains the obviousness rejection. See Advisory Action, pages 2-6. 
For at least the reasons set forth below and in the Declaration, Applicant respectfully submits that the cited references Burbidge, Knight and Takeiti are deficient with respect to the present claims. 
Present independent Claim 19 recites, in part, a method of treating a swallowing disorder in an individual having the swallowing disorder, the method comprising administering to the individual a composition comprising: beta-glucan; and maltodextrin, the composition having a shear viscosity of about 1 mPas to about 200 mPas when measured at a shear rate of 50 s1 and a relaxation time determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment of about 10 to about 2,000 milliseconds (ms) at a temperature of 20 
    PNG
    media_image5.png
    13
    18
    media_image5.png
    Greyscale
 wherein the composition comprises the maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1. 
In contrast, the cited references Burbidge, Knight and Takeiti alone or in combination fail to render the present claims obvious. For example, as set forth in the Declaration, the skilled artisan without hindsight would not have combined the cited references to somehow arrive at the recited composition comprising the maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1. See Declaration, paragraph 5. 
In this regard, as the Patent Office admitted, Burbidge fails to disclose or suggest any amounts used for either beta-glucan or maltodextrin, let alone the recited weight ratio of about 10:1 to about 300:1. See Declaration, paragraph 6. The Patent Office alleged that "Burbidge teaches the solution used to make the liquid composition comprises beta-glucan (see 6th para. of pg. 8)1," and "Burbidge teaches the solution used to make the liquid composition comprises maltodextrin (see 4th and 6th paras. of pg. 8)2." See Office Action, page 4. The Patent Office then asserted that Burbidge discloses administering a liquid material, comprising: beta-glucan and 
maltodextrin .... See Advisory Action, page 4. 
However, as set forth in the Declaration, the fifth paragraph of page 13 in Burbidge merely discloses maltodextrin as one of the exemplary carbohydrates. The first paragraph of page 14 in Burbidge merely discloses beta-glucan as one of the exemplary prebiotics. Burbidge fails to disclose any composition comprising both maltodextrin and beta-glucan, let alone the recited weight ratio of maltodextrin to beta-glucan of about 10:1 to about 300:1. Further, Burbidge fails to provide any importance or significance of either maltodextrin over other carbohydrates or beta- glucan over other prebiotics. Burbidge thus fails to provide any reason or motivation for the skilled artisan to pick and choose maltodextrin among all the exemplary carbohydrates and to further pick and choose beta-glucan from all the exemplary prebiotics to somehow arrive at the recited combination of maltodextrin and beta-glucan with the recited weight ratio of about 10:1 to about 300:1. See Declaration, paragraph 6. 
Knight was then relied on for the alleged disclosure of liquid foods including: beta-glucan and maltodextrin (0040), wherein the combined amount of liquid beta-glucan and maltodextrin in the liquid composition is from 0.7 to 20 wt%. See Office Action, 4 (citing Knight, claims 6 and 44). Specifically, the Patent Office addresses this subject matter merely by alleging that: "Burbidge teaches the use of maltodextrin and beta-glucan, and does not limit the amount used, therefore provides from above zero to below 100 wt% of each, which encompasses the amount claimed: a weight ratio of about 10:1 to about 300:1"; See Office Action, pages 5; and "Knight provides multiple embodiments wherein the combined amount of liquid beta- glucan and maltodextrin in the liquid composition is from 0.7 to 20 wt% (ref. elm. 6 and 44), which shows a weight ratio of from at least 0.1 :199 to 199:0.1 (0.1 wt% of one to 19.99 wt% of another) which encompasses the claim of about 10:1 to about 300:1, as claimed. See Office Action, page 7. 
However, as set forth in the Declaration, Knight merely discloses its tablet electrolyte composition may comprise carbohydrate (e.g., sugars) and merely lists maltodextrin and beta- glucan as two exemplary carbohydrates. See Declaration, paragraph 9; Knight, e.g., paragraphs [0040], [0053], [0063], claims 6, 12, 18, 44, 52 and 60. Contrary to the Patent Office's allegation, Knight fails to provide any embodiment comprising the combination of maltodextrin and beta- glucan with any weight ratio, let alone the recited weight ratio of about 10:1 to about 300:1. See Declaration, paragraph 9. Further, Knight fails to provide any importance or significance of either maltodextrin or beta-glucan over other carbohydrates. Knight thus fails to provide any reason or motivation for the skilled artisan to modify Burbidge to pick and choose both maltodextrin and beta-glucan among all the exemplary carbohydrates from Knight to somehow arrive at the recited combination of maltodextrin and beta-glucan with the recited weight ratio of about 10:1 to about 300:1. See Declaration, paragraph 9. Thus, Burbidge and Knight alone or in combination fail to disclose or even suggest the recited composition comprising the maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1. See Declaration, paragraph 9. 
Therefore, the allegation of the Patent Office is merely a conclusory statement and insufficient to establish the alleged obviousness. The U.S. Supreme Court stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR v. Teleflex Inc., 550 U.S. 398, 418 (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). Here, the Patent Office has failed to provide the requisite rational underpinning to support the obviousness rejection. 
The other secondary reference Takeiti does not remedy the deficiencies of Burbidge and Knight regarding the recited combination of maltodextrin and beta-glucan with the recited weight ratio of about 10:1 to about 300:1. See Declaration, paragraph 9. For example, Takeiti is merely relied on for its alleged disclosure of methods of making beverages comprising maltodextrin and further provides the use types having a DE of 20 for the physico-chemical properties they provide. See Office Action, page 8; Declaration, paragraph 10. However, Takeiti fails to disclose or suggest the recited combination of maltodextrin and beta-glucan with the recited weight ratio of about 10:1 to about 300:1. See Declaration, paragraph 10. 
Further, Takeiti fails to provide any reason or motivation for the skilled artisan to modify Burbidge to pick and choose both maltodextrin and beta-glucan among all the exemplary carbohydrates from Knight to somehow arrive at the recited combination of maltodextrin and beta- glucan with the recited weight ratio of about 10:1 to about 300:1. See Declaration, paragraph 11. Thus, the skilled artisan without hindsight would not have combined the cited references to somehow arrive at the recited composition comprising the maltodextrin and the beta-glucan in a weight ratio of about 10:1 to about 300:1. See Declaration, paragraph 11. 
In response to Applicant's previous arguments, the Patent Office alleged that: 
There is no picking and choosing from Knight, as the primary teaching 
already provides the use of the ingredients, Knight is merely relied on for specificity 
of amount of beta-glucan and maltodextrin used in liquid foods (i.e. beverages). 
Since Burbidge, teaches methods of treating swallowing disorders in an 
individual having the swallowing disorder (see 1st para. of pg. 3), by administering a liquid material, comprising: beta-glucan and maltodextrin (as cited in the rejection of record) with no limitations to the amount used, there is an implied reasonable expectation that the taught ingredients are successful when used in the taught 
composition. See Advisory Action, pages 4-5. 
However, as discussed above, contrary to the Patent Office's assertion, Burbidge fails to disclose any composition comprising both maltodextrin and beta-glucan, let alone the recited weight ratio of maltodextrin to beta-glucan of about 10:1 to about 300:1. Further, Burbidge fails to provide any reason or motivation for the skilled artisan to pick and choose maltodextrin among all the exemplary carbohydrates and to further pick and choose beta-glucan from all the exemplary prebiotics to somehow arrive at the recited combination of maltodextrin and beta-glucan with the recited weight ratio of about 10:1 to about 300:1. See Declaration, paragraph 6. 
Further, Applicant notes that there is no 6th paragraph in page 8 of Burbidge; and Applicant notes that there are no 4th and 6th paragraphs in page 8 of Burbidge. 
In response, when presenting a written block format, as in Burbidge, it is customary to leave a one line space.  page 8 of Burbidge, indeed shows 10 paragraphs.  
For responses to all other arguments, please see the response to the Affidavit above.  

Conclusion
The claims of this application for which a request for continued examination (RCE) has been filed are finally rejected in this action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 CFR 1.114  and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114,  and (B) have been properly finally rejected on the grounds and art of record in the Final Office Action of 7/07/2022
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793